EXHIBIT 10.12

[logoa08.jpg]
LIVE NATION ENTERTAINMENT, INC.
2005 STOCK INCENTIVE PLAN,
AS AMENDED AND RESTATED AS OF MARCH 19, 2015
STOCK OPTION AGREEMENT
THIS STOCK OPTION AGREEMENT (the “Agreement”), made as of the __ day of _____,
20__ (the “Grant Date”) by and between Live Nation Entertainment, Inc., a
Delaware corporation (the “Company”), and _________________ (the “Optionee”),
evidences the grant by the Company of an option to purchase shares of the
Company’s common stock, $.01 par value (the “Common Stock”), to the Optionee on
such date and the Optionee’s acceptance of this option in accordance with the
provisions of the Live Nation Entertainment, Inc. 2005 Stock Incentive Plan, as
amended and restated as of March 19, 2015 (the “Plan”). The Company and the
Optionee agree as follows:
1.Grant of Option. Subject to the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Optionee an option (the “Option”) to
purchase _____ shares of Common Stock (the “Option Shares”) from the Company at
the price per share of $______ (the “Option Price”).
2.    Limitations on Exercise of Option. Except as otherwise provided in this
Agreement, this Option will vest and become exercisable at such times and on
such dates (each, a “Vesting Date”) as are prescribed by the terms of the grant;
provided, that, the Optionee is still employed or performing services for the
Company on each such Vesting Date.
3.    Term of Option. Unless sooner terminated in accordance herewith or in the
Plan, this Option shall expire on the date set forth in the grant notification
provided to the Optionee.
4.    Method of Exercise.
(a)    The Optionee may exercise this Option, from time to time, to the extent
then exercisable, by contacting the Company’s outside Plan administrator (the
“Administrator”) and following the procedures established by the Administrator.
The Option Price of this Option may be paid in cash or by certified or bank
check or in any other manner the Compensation Committee of the Company’s Board
of Directors (the “Committee”), in its discretion, may permit, including,
without limitation, (i) the delivery of previously-owned shares, (ii) by a
combination of a cash payment and delivery of previously-owned shares, or (iii)
pursuant to a cashless exercise program established and made available through a
registered broker-dealer in accordance with applicable law.




--------------------------------------------------------------------------------



(b)    At the time of exercise, the Optionee shall pay to the Administrator (or
at the option of the Company, to the Company) such amount as the Company deems
necessary to satisfy its obligation to withhold federal, state or local income
or other taxes incurred by reason of the exercise of this Option. The Optionee
may elect to pay to the Administrator (or at the option of the Company, to the
Company) an amount equal to the amount of the taxes which the Company shall be
required to withhold by delivering to the Administrator (or at the option of the
Company, to the Company), cash, a check or, at the sole discretion of the
Company, shares of Common Stock having a fair market value equal to the amount
of the withholding tax obligation as determined by the Company.
5.    Issuance of Shares. Except as otherwise provided in the Plan, as promptly
as practical after receipt of notification of exercise and full payment of the
Option Price and any required income tax withholding, the Company shall issue or
transfer to the Optionee the number of Option Shares with respect to which this
Option has been so exercised, and shall deliver to the Optionee or have
deposited in the Optionee’s brokerage account with the Administrator a
certificate or certificates therefor, registered in the Optionee’s name.
6.    Termination of Employment.
(a)    If the Optionee’s termination of employment or service is due to death,
this Option shall automatically vest and become immediately exercisable in full
and shall be exercisable by the Optionee’s designated beneficiary, or, if none,
the person(s) to whom the Optionee’s rights under this Option are transferred by
will or the laws of descent and distribution for one year following such
termination of employment or service (but in no event beyond the term of the
Option), and shall thereafter terminate.
(b)    If the Optionee’s termination of employment or service is due to
Disability (as defined herein), the Optionee shall be treated, for purposes of
this Agreement only, as if his/her employment or service continued with the
Company for the lesser of (i) five years or (ii) the remaining term of this
Option and this Option will continue to vest and remain exercisable during such
period (the “Disability Vesting Period”). Upon expiration of the Disability
Vesting Period, this Option shall automatically terminate; provided, that, if
the Optionee should die during such period, this Option shall automatically vest
and become immediately exercisable in full and shall be exercisable by the
Optionee’s designated beneficiary, or, if none, the person(s) to whom the
Optionee’s rights under this Option are transferred by will or the laws of
descent and distribution for one year following such death (but in no event
beyond the term of the Option), and shall thereafter terminate. For purposes of
this section, “Disability” shall mean (i) if the Optionee’s employment with the
Company is subject to the terms of an employment or other service agreement
between such Optionee and the Company, which agreement includes a definition of
“Disability”, the term “Disability” shall have the meaning set forth in such
agreement during the period that such agreement remains in effect; and (ii) in
all other cases, the term “Disability” shall mean a physical or mental infirmity
which impairs the Optionee’s ability to perform substantially his or her duties
for a period of one hundred eighty (180) consecutive days.

-2-



--------------------------------------------------------------------------------



(c)    If the Optionee’s termination of employment or service is due to
Retirement (as defined herein), the Optionee shall be treated, for purposes of
this Agreement only, as if his/her employment or service continued with the
Company for the lesser of (i) five years or (ii) the remaining term of this
Option and this Option will continue to vest and remain exercisable during such
period (the “Retirement Vesting Period”). Upon expiration of the Retirement
Vesting Period, this Option shall automatically terminate; provided, that, if
the Optionee should die during such period, this Option shall automatically vest
and become immediately exercisable in full and shall be exercisable by the
Optionee’s designated beneficiary, or, if none, the person(s) to whom such
Optionee’s rights under this Option are transferred by will or the laws of
descent and distribution for one year following such death (but in no event
beyond the term of the Option), and shall thereafter terminate. For purposes of
this section, “Retirement” shall mean the Optionee’s resignation from the
Company on or after the date on which the sum of his/her (i) full years of age
(measured as of his/her last birthday preceding the date of termination of
employment or service) and (ii) full years of service with the Company measured
from his/her date of hire (or re-hire, if later), is equal at least seventy
(70); provided, that, the Optionee must have attained at least the age of sixty
(60) and completed at least five (5) full years of service with the Company
prior to the date of his/her resignation. Any disputes relating to whether the
Optionee is eligible for Retirement under this Agreement, including, without
limitation, his years’ of service, shall be settled by the Committee in its sole
discretion.
(d)    If the termination of the Optionee’s employment or service is for Cause
(as defined herein), this Option shall terminate upon such termination of
employment or service, regardless of whether this Option was then exercisable.
For purposes of this section, “Cause” shall mean the Optionee’s (i) intentional
failure to perform reasonably assigned duties, (ii) dishonesty or willful
misconduct in the performance of duties, (iii) involvement in a transaction in
connection with the performance of duties to the Company which transaction is
adverse to the interests of the Company and which is engaged in for personal
profit or (iv) willful violation of any law, rule or regulation in connection
with the performance of duties (other than traffic violations or similar
offenses).
(e)    If the termination of the Optionee’s of employment or service is for any
other reason, the unvested portion of this Option, any, shall terminate on the
date of termination and the vested portion of this Option shall be exercisable
for a period of three-months following such termination of employment or service
(but in no event beyond the term of the Option), and shall thereafter terminate.
The Optionee’s status as an employee shall not be considered terminated in the
case of a leave of absence agreed to in writing by the Company (including, but
not limited to, military and sick leave); provided, that, such leave is for a
period of not more than three-months or re-employment upon expiration of such
leave is guaranteed by contract or statute.
(f)    Notwithstanding any other provision of this Agreement or the Plan to the
contrary, including, without limitation, Sections 7(b) and 7(c) of this
Agreement:
(i)    If it is determined by the Committee that prior to the date that this
Option is fully vested (whether or not during the Disability Vesting Period or
the Retirement

-3-



--------------------------------------------------------------------------------



Vesting Period), the Optionee engaged (or is engaging in) any activity that is
harmful to the business or reputation of the Company (or any parent or
subsidiary), including, without limitation, any “Competitive Activity” (as
defined below) or conduct prejudicial to or in conflict with the Company (or any
parent or subsidiary) or any material breach of a contractual obligation to the
Company (or any parent or subsidiary) (collectively, “Prohibited Acts”), then,
upon such determination by the Committee, this Option shall be cancelled and
cease to be exercisable (whether or not then vested).
(ii)    If it is determined by the Committee that the Optionee engaged (or is
engaging in) any Prohibited Act where such Prohibited Act occurred or is
occurring within the one (1) year period immediately following the exercise of
any Option granted under this Agreement, the Optionee agrees that he/she will
repay to the Company any gain realized on the exercise of such Option (such gain
to be valued as of the relevant exercise date(s)). Such repayment obligation
will be effective as of the date specified by the Committee. Any repayment
obligation must be satisfied in cash or, if permitted in the sole discretion of
the Committee, in shares of Common Stock having a fair market value equal the
gain realized upon exercise of the Option. The Company is specifically
authorized to off-set and deduct from any other payments, if any, including,
without limitation, wages, salary or bonus, that it may own the Optionee to
secure the repayment obligations herein contained.
The determination of whether the Optionee has engaged in a Prohibited Act shall
be determined by the Committee in good faith and in its sole discretion. The
provisions of this Section shall have no effect following a Change in Control.
For purposes of this Agreement, the term “Competitive Activity” shall mean the
Optionee, without the prior written permission of the Committee, any where in
the world where the Company (or any parent or subsidiary) engages in business,
directly or indirectly, (i) entering into the employ of or rendering any
services to any person, entity or organization engaged in a business which is
directly or indirectly related to the businesses of the Company or any parent or
subsidiary (“Competitive Business”) or (ii) becoming associated with or
interested in any Competitive Business as an individual, partner, shareholder,
creditor, director, officer, principal, agent, employee, trustee, consultant,
advisor or in any other relationship or capacity other than ownership of passive
investments not exceeding 1% of the vote or value of such Competitive Business.
(g)    The term “Company” as used in this Agreement with reference to the
employment or service of the Optionee shall include the Company and its
subsidiaries, as appropriate.
7.    Change in Control. Upon the occurrence of a Change in Control (as defined
herein), this Option shall become immediately vested and exercisable in full.
For the purposes hereof, the term “Change in Control” shall mean a transaction
or series of transactions which constitutes an “exchange transaction” within the
meaning of the Plan or such other event involving a change in ownership or
control of the business or assets of the Company as the Board, acting in its
discretion, may determine.
8.    Rights as a Stockholder. No shares of Common Stock shall be issued in
respect of the exercise of this Option until payment of the exercise price and
the applicable tax withholding

-4-



--------------------------------------------------------------------------------



obligations have been satisfied or provided for to the satisfaction of the
Company, and the Optionee shall have no rights as a stockholder with respect to
any shares covered by this Option until such shares are duly and validly issued
by the Company to or on behalf of the Optionee.
9.    Non-Transferability. This Option is not assignable or transferable except
upon the Optionee’s death to a beneficiary designated by the Optionee in a
manner prescribed or approved for this purpose by the Committee or, if no
designated beneficiary shall survive the Optionee, pursuant to the Optionee’s
will or by the laws of descent and distribution. During an Optionee’s lifetime,
this Option may be exercised only by the Optionee or the Optionee’s guardian or
legal representative.
10.    Limitation of Rights. Nothing contained in this Agreement shall confer
upon the Optionee any right with respect to the continuation of his employment
or service with the Company, or interfere in any way with the right of the
Company at any time to terminate such employment or other service or to increase
or decrease, or otherwise adjust, the compensation and/or other terms and
conditions of the Optionee’s employment or other service.
11.    Restrictions on Transfer. The Optionee agrees, by acceptance of this
Option, that, upon issuance of any shares hereunder, that, unless such shares
are then registered under applicable federal and state securities laws, (i)
acquisition of such shares will be for investment and not with a view to the
distribution thereof, and (ii) the Company may require an investment letter from
the Optionee in such form as may be recommended by Company counsel. The Company
shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to cause the exercise of this Option or the
issuance or transfer of shares pursuant thereto to comply with any law or
regulation of any governmental authority.
12.    Notice. Any notice to the Company provided for in this Agreement shall be
addressed to it in care of its Secretary at the Company’s executive offices, and
any notice to the Optionee shall be addressed to the Optionee at the current
address shown on the payroll records of the Company. Any notice shall be deemed
to be duly given if and when properly addressed and posted by registered or
certified mail, postage prepaid.
13.    Incorporation of Plan by Reference. This Option is granted pursuant to
the terms of the Plan, the terms of which are incorporated herein by reference,
and this Option shall in all respects be interpreted in accordance with the
Plan. The Committee shall interpret and construe the Plan and this Agreement and
its interpretations and determinations shall be conclusive and binding on the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control. All capitalized terms not
defined herein shall have the meaning ascribed to them as set forth in the Plan.
14.    Governing Law. This Agreement and the rights of all persons claiming
under this Agreement shall be governed by the laws of the State of Delaware,
without giving effect to conflicts of laws principles thereof.

-5-



--------------------------------------------------------------------------------



15.    Tax Status of Option. This Option is not intended to be an incentive
stock option within the meaning of Section 422 of the Code.
16.    Miscellaneous. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.

-6-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.
LIVE NATION ENTERTAINMENT, INC.


Optionee:            By:                            
                Name:
Title:

-7-

